Order entered April 2, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00311-CV

     IN THE INTEREST OF E.S., C.S., AND G.S., MINOR CHILDREN

                   On Appeal from the 354th District Court
                           Hunt County, Texas
                       Trial Court Cause No. 85,668

                                     ORDER

      Before the Court is court reporter Julie C. Vrooman’s March 31, 2020

request for a ten-day extension of time to file the reporter’s record. We GRANT

the request and ORDER the reporter’s record be filed no later than April 13, 2020.

Because this is an accelerated appeal in a parental termination case and the record

was first due March 16, 2020, we caution that further extension requests will be

disfavored.


                                            /s/    BILL WHITEHILL
                                                   JUSTICE